THIRD COURT OF APPEALS
                                                               *****
                                     CLERK'S REQUEST FOR EXTENSION
                                     OF TIME TO FILE CLERK'S RECORD
     Appellate Case Number:          Q?tl2-QQ~4L/- CJ<.            Trial Court Number:    {)3- JQ{p(J- /L-l&



     VS.

       sne,K· of rzws
                                                                           Phone: ------------------------

     l,                                                 , District Clerk, am unable to file the clerk's record in the
     above styl d case by ,   ljj_                                                    for the following reasons:

     --~--~-        Appellant has not paid or made arrangements to pay for the record.
                    Appellant has only made a partial payment for the record.
                    Appellant has made required payment and has fled a written designation, but due to work
                    load, I have been unable to complete the record.
                    Other (specify)




     I estimate the record in this appeal to be approximately ____...___ volumej with each volume being no
     more than two inches thick.

     lt is respectfully requested that an extension be granted to: (date) '
                                        .
                                                                                   June      sol 10 j 6:
                                                                                                LISADAVID
                ~~Cd.AA
     - _ ·gn urefL·,                        ........J                      Address:            District Clerk
                                                                                             Wtlltamson  CountY
..                                                                                             P. 0. Box24
                                                                                        GIOtQOlOWtl, Texas 78627
                                                                           Telephone: (512) _943-1212 ______
                                                                           Fax: (512)_943-1222 _ _ _ _ _ __

           Additional information reflected on back


               ***PLEASE RETURN ORIGINAL TO COURT OF APPEALS~ DO NOT FAX***
                Third Court of Appeals, P.O. Box 12547, Capital Station, Austin, TX 78711-2547